Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Nilsen (5,560,003)


   Regarding claim 1, Jayaraman discloses: A system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: generating a weak reference on a first block of a file system; (Jayaraman, [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
generating, for the first block, an entry in a deduplication hash table comprising a block hash and a block location; (Jayaraman, [0021], line 2- Dictionaries are used to hold hash key and location pairs for deduplicated data…line 5-Mechanisms are provided to use both a weak hash key and a strong hash key. Weak hash keys and corresponding location pairs are stored in an improved dictionary while strong hash keys are maintained with the deduplicated data itself; [0026], line 3- A dictionary is a file that contains the segment identifiers and location pairs. The segment identifiers can be created by using an MD5, SHA or other mechanism for creating a unique ID for a data segment.) 
identifying a second block having a block hash that matches the block hash for the first block in the deduplication hash table; (Jayaraman, [0030], line 6-When a data segment is identified, the weak hash value for the segment is checked against the dictionary. If there is a match, the strong hash value is compared against the value stored in the metadata for the data segment, if the strong hash is also a match, the data is identical. If either the weak hash or the strong hash does not match, the data is not identical.)
determining whether the weak reference on the first block is intact;
(Jayaraman, [0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627.)

and based on determining that the weak reference on the first block is intact: generating, based on the block location of the entry in the deduplication hash table, a strong reference to the first block; (Jayaraman, [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash;)
and storing the strong reference to the first block as metadata for a file associated with the second block.  (Jayaraman, [0030] weak hash value is stored in the dictionary and the strong hash value is stored as part of the metadata for the data segment in the datastore suitcase)
   However, Jayaraman does not clearly disclose:
and based on determining that the weak reference on the first block is intact: generating, based on the block location of the entry in the deduplication hash table, a strong reference to the first block;
   However, Nilsen discloses:
and based on determining that the weak reference on the first block is intact: generating, based on the block location of the entry in the deduplication hash table, a strong reference to the first block; (Nilsen, column 45, line 1- If, during garbage collection, the data field of a WeakPointer object is fetched, the garbage collector recognizes that the requested pointer data has not yet been tended and tends it before returning its value. To read the data value of a Weak:Pointer object into a register is to create a strong pointer (the machine register) to the referenced object; column 11, line 27- The task of updating a pointer to reflect the new location of a live data object is called "tending"; column 44, line 17- When a live object having both weak and strong pointers is copied into to-space, both weak and strong pointers to the object are updated to reflect its new location; column 44, line 25- The hashing libraries retain a weak pointer to each object that has requested a hash number so that subsequent requests for the hash identity of the same object map to the same integer number. If garbage collection finds that the only pointers to certain objects originate in the hashing system, then the object is reclaimed, the hashing system eventually discovers that the weak pointer to the object has been overwritten with zero, and the integer previously associated with that object is recycled.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman with the teaching of Nilsen to provide improved cache performance and parallel algorithms for recall and ranking to improve query latency and queries-per-second throughout, (Nilsen, column 8 , lines 34-36).


   Regarding claim 2, Jayaraman in view of Nilsen discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: generating the weak reference on the first block comprises updating a reference count data structure associated with the first block to indicate an intact weak reference state; and determining whether the weak reference on the first block is intact comprises accessing the reference count data structure.  (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0027], line 5- A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it; )

   Regarding claim 4, Jayaraman in view of Nilsen discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites:   based on determining that the weak reference on the first block is not intact, storing a strong reference to the second block as metadata for the file.  (Jayaraman [0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact or not” )…line 19- the reference count of the segment is increased at 627; [0030] weak hash value is stored in the dictionary and the strong hash value is stored as part of the metadata for the data segment in the datastore suitcase)

    Regarding claim 7, Jayaraman in view of Nilsen discloses all of the features with respect to claim 1 as outlined above. Claim 7 further recites: wherein determining whether the weak reference on the first block is intact further comprises determining whether a weak reference on the second block is intact, and wherein the set of operations further comprises: based on determining that at least one of the weak reference on the first block is not intact or the weak reference on the second block is not intact, storing a strong reference to the second block as metadata for the file. (Jayaraman [0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact or not” )…line 19- the reference count of the segment is increased at 627; [0030] weak hash value is stored in the dictionary and the strong hash value is stored as part of the metadata for the data segment in the datastore suitcase; [0049] If either the weak hash does not match at 611 or the strong hash does not match at 625, segment data, a strong hash, and metadata is added to a suitcase at 631.)

   Regarding claim 8, Jayaraman in view of Nilsen discloses all of the features with respect to claim 1 as outlined above. Claim 8 further recites: before generating the weak reference on the first block, determining the first block is associated with a broken weak reference; and based on determining the first block is associated with the broken weak reference, removing a stale entry from the deduplication hash table associated with the first block.  (Jayaraman [0027] filemap suitcases are regular files which hold filemaps for deduplicated files. Filemaps are used to reference all data segments for the associated file whether the segments are common to other files or unique. A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it. The reference count specifies the number of filemap entries which are referencing the data segment. When the reference count is zero (corresponding to “determining the first block is associated with a broken weak reference”), a cleaner application can delete the entry from the suitcase; [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash;)



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Nilsen (5,560,003) in further view of Hunter (US 2014/0195632)

      Regarding claim 3, Jayaraman in view of Nilsen discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites:
generating the weak reference on the first block comprises providing an indication to a file system manager to generate the weak reference on the first block; (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ; [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
 and determining whether the weak reference on the first block is intact comprises requesting, from the file system manger, a weak reference state associated with the first block.  (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
    However, Jayaraman in view of Nilsen is silent to disclose:
providing an indication to a file system manager; requesting, from the file system manger
    However, Hunter discloses:
providing an indication to a file system manager; requesting, from the file system manger ( Hunter, [0082]    This initial request may cause the web server to perform this initial communication and obtain a strong reference to the immutable buffer from the file system. Using this strong reference, the second computing entity may read data from the immutable buffer (act 902). Upon or after reading the data from the cache, the second computing entity demotes the strong reference to the immutable buffer that to a weak reference to the immutable buffer (act 903).) 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Nilsen with the teaching of Hunter to directly send data from the file system buffer cache using file memory-mappings to speed up network traffic, (Hunter, [0042]).


      
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Nilsen (5,560,003) in further view of 
Roy (US 6,363,403 Bl)


  Regarding claim 5, Jayaraman in view of Nilsen discloses all of the features with respect to claim 2 as outlined above. Jayaraman in view of Nilsen does not clearly disclose:  wherein the reference count data structure comprises: a first subpart associated with the intact weak reference state; and a second subpart associated with a strong reference count.  
   However, Roy discloses:
wherein the reference count data structure comprises: a first subpart associated with the intact weak reference state; and a second subpart associated with a strong reference count.  ( Roy, column 2, line 22- Cyclic Reference Counting Process, The basic idea behind the prior known Cyclic Reference Counting process is to label edges in the object graph as strong or weak. The labeling is done such that a cycle in the object graph cannot consist of strong edges alone; it must have at least one weak edge. Two separate reference counts for strong and for weak edges, denoted S Ref C and W Ref C, respectively, are maintained per object... line 35- The S Ref C and W Ref C are updated as edges are created and deleted. If for an object S, the S Ref C as well as W Ref C is zero, then S is garbage, and S and the edges from it are deleted.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Nilsen with the teaching of Roy to detect changes to object references, to work in an environment with concurrent updates, to work on persistent data in the presence of system failures and transaction aborts, handle a batch of updates at a time rather than one update at a time, and optimize the localized mark and sweep significantly , (Roy, column 2, lines 66-67).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Nilsen (5,560,003) in further view of  Vaardal (US 2020/0073797)


   Regarding claim 6, Jayaraman in view of Nilsen discloses all of the features with respect to claim 4 as outlined above. Jayaraman in view of Nilsen does not clearly disclose:   wherein the set of operations further comprises: receiving an indication of an intent to modify the first block; and in response to the indication, breaking the weak reference on the first block.  
    However, Vaardal discloses:
wherein the set of operations further comprises: receiving an indication of an intent to modify the first block; and in response to the indication, breaking the weak reference on the first block.  (Vaardal, [0023], e.g. line 11- The runtime system 120 may be configured to check whether any of the objects in the cache requires updating by comparing against the old off-heap memory address of the first off-heap data structure 154. The runtime system 120 may be configured to update the off-heap memory pointers as necessary, [0024], line 6- the removal of weak reference nodes  (corresponding to “breaking the weak reference“)linked to the first heap object may occur during the updating of the off-heap pointer held by the first heap object 144.)    
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Nilsen with the teaching of Vaardal to maintain correctness of pointers from a managed heap to off-heap memory, (Vaardal, abstract).
     
Claims 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Kalach (US 9,152,502 B2)

     Regarding claim 9, Jayaraman discloses: A method for deduplicating data of a file system, the method comprising:  generating a weak reference on a first block of the file system, wherein the weak reference is in an intact weak reference state;  (Jayaraman, [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented; [0046], line 8- an identifier for a particular segment is generated and evaluated to determine if the identifier already exists in the datastore suitcase at 505. In particular embodiments, the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509.)
 generating, for the first block, an entry in the deduplication hash table; 
(Jayaraman, [0021], line 2- Dictionaries are used to hold hash key and location pairs for deduplicated data…line 5-Mechanisms are provided to use both a weak hash key and a strong hash key. Weak hash keys and corresponding location pairs are stored in an improved dictionary while strong hash keys are maintained with the deduplicated data itself.) 
identifying a second block having a block hash that matches the entry in the deduplication hash table, wherein the second block is associated with a file of the file system;    (Jayaraman [0031] If the weak hash is a match and the strong hash does not match, the location of the new data segment will be stored in the dictionary. The location of the previous data segment will not be locatable from the dictionary unless it is seen again. In particular embodiments, a list of locations are maintained to allow different data segments having the same weak hash to all be locatable; [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509;)
34MS 409148-US-NP determining whether the weak reference on the first block is in the intact weak reference state;    (Jayaraman, [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509;) 
and based on determining that the weak reference is not in the intact weak reference state, using the second block to represent the file of the file system.    (Jayaraman, [0030], e.g. line 6- When a data segment is identified, the weak hash value for the segment is checked against the dictionary. If there is a match, the strong hash value is compared against the value stored in the metadata for the data segment, if the strong hash is also a match, the data is identical. If either the weak hash or the strong hash does not match, the data is not identical. [0031] If the weak hash is a match and the strong hash does not match, the location of the new data segment will be stored in the dictionary. The location of the previous data segment will not be locatable from the dictionary unless it is seen again. In particular embodiments, a list of locations are maintained to allow different data segments having the same weak hash to all be locatable.) 
   However Jayaraman does not clearly disclose:
and based on determining that the weak reference is not in the intact weak reference state, using the second block to represent the file of the file system.  
    However Kalach discloses: 
and based on determining that the weak reference is not in the intact weak reference state, using the second block to represent the file of the file system.  
(Kalach, column 3, line 7- when a new data block is ingested, the data storage service searches for identical blocks and determines whether any identical data block, based upon a matching hash value, is corrupted or lost (corresponding to “based on determining that the weak reference is not in the intact weak”) …line 14- Accordingly, the data storage service enhances data deduplication logic by preventing another reference to a corrupted and/or lost data block from being added to the index, and further by using the new data block to repair the corrupted and/or lost data block.) 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman with the teaching of Kalach to maintain data integrity and also to repair the corrupted or lost data block, (Kalach, abstract).


     Regarding claim 10, Jayaraman in view of Kalach discloses all of the features with respect to claim 9 as outlined above. Claim 10 further recites: based on determining that the weak reference is in a broken weak reference state, removing the entry for the first block from the deduplication hash table.  (Jayaraman [0027] filemap suitcases are regular files which hold filemaps for deduplicated files. Filemaps are used to reference all data segments for the associated file whether the segments are common to other files or unique. A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it. The reference count specifies the number of filemap entries which are referencing the data segment. When the reference count is zero (corresponding to “determining the first block is associated with a broken weak reference”), a cleaner application can delete the entry from the suitcase; [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash;)

     Regarding claim 11, Jayaraman in view of Kalach discloses all of the features with respect to claim 9 as outlined above. Claim 11 further recites: generating the weak reference on the first block comprises updating a reference count data structure associated with the first block to indicate an intact weak reference state; and determining whether the weak reference on the first block is intact comprises accessing the reference count data structure.  (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0027], line 5- A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it; )



Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Kalach (US 9,152,502 B2) in further view of  Hunter (US 2014/0195632)


   Regarding claim 12, Jayaraman in view of Kalach discloses all of the features with respect to claim 9 as outlined above. Claim 12 further recites:
generating the weak reference on the first block comprises providing an indication to a file system manager to generate the weak reference on the first block;   (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ; [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
 and determining whether the weak reference on the first block is intact comprises requesting, from the file system manger, a weak reference state associated with the first block.    (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
    However, Jayaraman in view of Kalach is silent to disclose:
providing an indication to a file system manager; requesting, from the file system manger
    However, Hunter discloses:
providing an indication to a file system manager; requesting, from the file system manger ( Hunter (US 2014/0195632) [0082]    This initial request may cause the web server to perform this initial communication and obtain a strong reference to the immutable buffer from the file system. Using this strong reference, the second computing entity may read data from the immutable buffer (act 902). Upon or after reading the data from the cache, the second computing entity demotes the strong reference to the immutable buffer that to a weak reference to the immutable buffer (act 903).) 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of J Jayaraman in view of Kalach with the teaching of Hunter to directly send data from the file system buffer cache using file memory-mappings to speed up network traffic, (Hunter, [0042]).



Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Raizen (US 8,156,306 Bl)

   Regarding claim 13, Jayaraman discloses: A method for deduplicating data of a file system, the method comprising: determining that a first weak reference on a first block of the file system is in a broken weak reference state; (Jayaraman  [0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is in a broken weak reference state” )…line 19- the reference count of the segment is increased at 627; [0021], line 2- Dictionaries are used to hold hash key and location pairs for deduplicated data…line 5-. Weak hash keys and corresponding location pairs are stored in an improved dictionary while strong hash keys are maintained with the deduplicated data itself.)
based on determining the first weak reference is in a broken weak reference state, removing, from a deduplication hash table, a first entry associated with the first block; (Jayaraman, [0027], line 5- A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it; [0027] filemap suitcases are regular files which hold filemaps for deduplicated files. Filemaps are used to reference all data segments for the associated file whether the segments are common to other files or unique. A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it. The reference count specifies the number of filemap entries which are referencing the data segment. When the reference count is zero (corresponding to “based on determining the first weak reference is in a broken weak reference state”), a cleaner application can delete the entry from the suitcase;)
generating a second weak reference on the first block, wherein the second weak reference is in an intact weak reference state; (Jayaraman, [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented; [0046], line 8- an identifier for a particular segment is generated and evaluated to determine if the identifier already exists in the datastore suitcase at 505. In particular embodiments, the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509.)
 generating, for the first block, a second entry in the deduplication hash table; (Jayaraman, [0021], line 2- Dictionaries are used to hold hash key and location pairs for deduplicated data…line 5-. Weak hash keys and corresponding location pairs are stored in an improved dictionary while strong hash keys are maintained with the deduplicated data itself; [0049], e.g. line 4- If the weak hash does not match, a dictionary entry is created.)
 identifying a second block having a block hash that matches the second entry in the deduplication hash table;  (Jayaraman, [0030], line 6-When a data segment is identified, the weak hash value for the segment is checked against the dictionary. If there is a match, the strong hash value is compared against the value stored in the metadata for the data segment, if the strong hash is also a match, the data is identical. If either the weak hash or the strong hash does not match, the data is not identical; [0049], e.g. line 4- If the weak hash does not match, a dictionary entry is created. If the weak hash matches but the strong hash does not match, the dictionary entry is updated. The location of the new data segment will be stored in the dictionary.) 
   However, Jayaraman does not clearly disclose:
35MS 409148-US-NP locking the first block and the second block of the file system; determining whether the first weak reference and the second weak reference are in the intact weak reference state; based on determining that the first weak reference and the second weak reference are in the intact weak reference state, using the first block in place of the second block to represent a file of the file system; and unlocking the first block and the second block of the file system.  
    However, Raizen discloses:
locking the first block and the second block of the file system;  (Raizen, fig. 8, item 525-Lock writes to LCA's of both chunk_ 1 and chunk_2; column 30, line 65- Thus, the logical chunk addresses for logical chunk_l and logical chunk_2 are each locked for writes/updates)
determining whether the first weak reference and the second weak reference are in the intact weak reference state; (Raizen ,column 15, line 4- If, however, a match is found for a given digest, the chunk associated with the given digest is  treated as being non-unique, because a duplicate exists.) based on determining that the first weak reference and the second weak reference are in the intact weak reference state, using the first block in place of the second block to represent a file of the file system; (Raizen ,column 15, line 4- If, however, a match is found for a given digest, the chunk associated with the given digest is  treated as being non-unique, because a duplicate exists. The duplicate chunk instead is referenced by storing the location of its data in an entry in the shared map 82A (FIG. 4A)… line 15- the deduplication engine 44 identifies and replaces redundant data with pointers after the data has already been written into storage.)
 and unlocking the first block and the second block of the file system.  (Raizen , Fig. 8, item 560 “Unlock LCAs of both chunks (e.g., LCA_ 1 and LCA_2) for write”; column 31, line 32- The logical addresses of both chunk_l and chunk_2 are then unlocked for writes)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman with the teaching of Raizen to help the deduplication process and/or a compression process and input/output (I/O), including reads and writes, to be more efficient than known deduplication and/or compression processes, (Raizen, column 8 lines 6-9) and also to ensure that garbage collection and the I/O processes are not both writing to the same chunk, (Raizen, column 26, lines 19-20).
35MS 409148-US-NP 


   Regarding claim 14, Jayaraman in view of Raizen discloses all of the features with respect to claim 13 as outlined above. Claim 14 further recites: wherein using the first block in place of the second block to represent the file comprises: generating, based on the second entry in the deduplication hash table, a strong reference to the first block; and storing the strong reference to the first block as metadata for the file of the file system.  (Jayaraman, [0048], line 2- a file is read at 601. An optimal data segment (corresponding to “block”)  is identified at 603. Strong and weak hash values are created for the identified segment at 605. A single read can be performed to generate the weak hash and the strong hash;… line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact or not” )…line 19- the reference count of the segment is increased at 627;  [0030] weak hash value is stored in the dictionary and the strong hash value is stored as part of the metadata for the data segment in the datastore suitcase)



      Regarding claim 15, Jayaraman in view of Raizen discloses all of the features with respect to claim 13 as outlined above. Claim 15 further recites: generating the second weak reference on the first block comprises updating a reference count data structure associated with the first block to indicate the intact weak reference state; and determining whether the second weak reference is in the intact weak reference state comprises accessing the reference count data structure.   (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0027], line 5- A datastore suitcase holds the actual data segments for the de-duplicated files. Each data segment has a reference count associated with it; )


      Regarding claim 16, Jayaraman in view of Raizen discloses all of the features with respect to claim 13 as outlined above. Jayaraman does not clearly disclose: wherein using the first block in place of the second block to represent the file comprises providing an indication to a file system manager to use the first block in place of the second block to represent the file.  
    However, Raizen discloses:
wherein using the first block in place of the second block to represent the file comprises providing an indication to a file system manager to use the first block in place of the second block to represent the file.  (Raizen, column 15, line 4- If, however, a match is found for a given digest, the chunk associated with the given digest is  treated as being non-unique, because a duplicate exists. The duplicate chunk instead is referenced by storing the location of its data in an entry in the shared map 82A (FIG. 4A)… line 15- the deduplication engine 44 identifies and replaces redundant data with pointers after the data has already been written into storage; Fig. 1A, item 24, “file system”; column 28, line 48- each process will return an indication as to whether the remap was successful (block 375). If the remap was not 50 successful (block 375), such as if a comparison of the chunks revealed that their digests are not the same and/or that the underlying data does not match ( or no longer matches, because, for example, it was written to as the deduplication process was occurring), then, optionally, an error or other 55 notification can be returned (block 377).)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman with the teaching of Raizen to help the deduplication process and/or a compression process and input/output (I/O), including reads and writes, to be more efficient than known deduplication and/or compression processes, (Raizen, column 8 lines 6-9) and also to ensure that garbage collection and the I/O processes are not both writing to the same chunk, (Raizen, column 26, lines 19-20).

   Regarding claim 18, Jayaraman in view of Raizen discloses all of the features with respect to claim 13 as outlined above. Jayaraman does not clearly disclose:
receiving, while the first block is locked, a modification operation for a file associated with the first block; and allocating a third block associated with the file for the modification operation.  
   However, Raizen discloses:
receiving, while the first block is locked, a modification operation for a file associated with the first block; and allocating a third block associated with the file for the modification operation. (Raizen, Fig. 9, item 1010 “Receive 1/0 request to write data to location in vLUN 1010”; item 1012, “Is location locked?”; shared region 38A, synchronization must prevent the I/O processes from writing to the chunk or chunks being moved. As is well understood, synchronization consists of steps to lock out writes to certain regions and then to unlock this lock 30 when the lock out is no longer necessary; column 25 , line 67- If a chunk is being moved from the shared region 38A to its PCA in the direct region 36A, while the movement is being done, application 20 I/O that might write new data to that PCA (which is equal to the LCA that the application 20 is writing to) in the direct region 36A must be held off, until the move is complete; column 11, line 7- The thin provisioning layer 54 allocates chunks to the mapped LUN 52 as needed (i.e., when they are written to) and the thin provisioning layer 54 gets the needed chunks from the pool 60. )
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman with the teaching of Raizen to help the deduplication process and/or a compression process and input/output (I/O), including reads and writes, to be more efficient than known deduplication and/or compression processes, (Raizen, column 8 lines 6-9) and also to ensure that garbage collection and the I/O processes are not both writing to the same chunk, (Raizen, column 26, lines 19-20).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Raizen (US 8,156,306 Bl) in further view of Hunter (US 2014/0195632)


    Regarding claim 17, Jayaraman in view of Raizen discloses all of the features with respect to claim 13 as outlined above. Claim 17 further recites: generating the second weak reference on the first block comprises providing an indication to a file system manager to generate the weak reference on the first block;  (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ; [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
 and determining whether the second weak reference is in the intact weak reference state comprises requesting, from the file system manger, a weak reference state associated with the first block.   (Jayaraman, Fig. 6, item 605 “Concurrently Create Strong And Weak Hash For Identified Segment, item 627, “Increase Reference Count Of Segment ” ;[0048], line 9- At 607, the system checks to determine if the weak hash value is already resident in the dictionary (corresponding to “determining whether the weak reference on the first block is intact” )…line 19- the reference count of the segment is increased at 627. [0046] the identifier is a hash or a portion of the data segment itself. If the identifier already exists in the datastore suitcase, the last file field is updated to indicate the most recent file having the segment at 507. The reference count corresponding to the data segment is incremented at 509; [0028] With the dictionary, filemap suitcases and datastore suitcases, a file system independent layout for storing and referencing de-duplicated data can be implemented.)
    However, Jayaraman in view of Raizen is silent to disclose:
providing an indication to a file system manager; requesting, from the file system manger
    However, Hunter discloses:
providing an indication to a file system manager; requesting, from the file system manger ( Hunter, [0082]    This initial request may cause the web server to perform this initial communication and obtain a strong reference to the immutable buffer from the file system. Using this strong reference, the second computing entity may read data from the immutable buffer (act 902). Upon or after reading the data from the cache, the second computing entity demotes the strong reference to the immutable buffer that to a weak reference to the immutable buffer (act 903).) 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Raizen with the teaching of Hunter to directly send data from the file system buffer cache using file memory-mappings to speed up network traffic, (Hunter, [0042]).


  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Raizen (US 8,156,306 Bl) in further view of Roy (US 6,363,403 Bl)


     Regarding claim 19, Jayaraman in view of Raizen discloses all of the features with respect to claim 19 as outlined above. Jayaraman in view of Raizen does not clearly disclose: wherein the reference count data structure comprises: a first subpart associated with a weak reference state; and a second subpart associated with a strong reference count.  
     However, Roy discloses:
wherein the reference count data structure comprises: a first subpart associated with a weak reference state; and a second subpart associated with a strong reference count.  ( Roy, column 2, line 22- Cyclic Reference Counting Process, The basic idea behind the prior known Cyclic Reference Counting process is to label edges in the object graph as strong or weak. The labeling is done such that a cycle in the object graph cannot consist of strong edges alone; it must have at least one weak edge. Two separate reference counts for strong and for weak edges, denoted S Ref C and W Ref C, respectively, are maintained per object... line 35- The S Ref C and W Ref C are updated as edges are created and deleted. If for an object S, the S Ref C as well as W Ref C is zero, then S is garbage, and S and the edges from it are deleted.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Raizen with the teaching of Roy to detect changes to object references, to work in an environment with concurrent updates, to work on persistent data in the presence of system failures and transaction aborts, handle a batch of updates at a time rather than one update at a time, and optimize the localized mark and sweep significantly , (Roy, column 2, lines 66-67).


 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2011/0066628) in view of Raizen (US 8,156,306 Bl) in view of Roy (US 6,363,403 Bl)  in further view of Banks (US 7831621 B1 )

  
  Regarding claim 20, Jayaraman in view of Raizen in further view of Roy discloses all of the features with respect to claim 19 as outlined above. Jayaraman in view of Raizen in further view of Roy does not clearly disclose:
wherein the first subpart indicates a weak reference state selected from the group consisting of: the intact weak reference state; a broken weak reference state; and a no weak reference state.
   However Banks discloses:
wherein the first subpart indicates a weak reference state selected from the group consisting of: the intact weak reference state; a broken weak reference state; and a no weak reference state.   (Banks, Table 5; column 21, lines 1-17, Within most "Impact Bit Groups";  column 18, line 20 - bits are created to report specific types of database change. For example, instead of simply indicating a modify mode with one bit (e.g., MODE_MODIFIED), three bits could be used to indicate whether the modification is an insert, a delete, or an update (e.g., MODE_DML_INSERT, MODE_DML_UPDATE, and MODE_DML_DELETE), thereby letting each type of change be treated differently. Similarly, different types of access may be represented with different bits. This provides a way for the database appliance to handle database statements having different "levels of severity" with respect to access. As an example, a bit indicating weaker access may have a name like WEAK, REFERENCE, INDIRECT, or POSSIBLE and a bit indicating stronger access may have a name like STRONG, ACCESS, DIRECT, or PROBABLE. Other names for the bits are also possible. In some embodiments, each WEAK/STRONG/INSERT/UPDATE/DELETE tuple now has DML, ACL, and DDL counterparts.)
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jayaraman in view of Raizen in further view of Roy with the teaching of Banks to summarize and report the impact of database statements at a database appliance, (Banks, abstract) and to accurately reflect the impact of a database statement in a concise and unambiguous manner. The less confusion and ambiguity, the more efficient the database statement can be evaluated, (Banks, column 2, lines 64-67). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/ Supervisory Patent Examiner, Art Unit 2166